 

Exhibit 10.357

 

FIRST AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR ArchCo MOREHEAD, LLC

 

This FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF BR ArchCo
Morehead, LLC (the “Company”), is dated as of January 6, 2016 (this
“Agreement”), by BR ArchCo Morehead JV, LLC, a Delaware limited liability
company, as the sole member of the Company (the “Member”).

 

RECITALS:

 

WHEREAS, the Company was formed pursuant to the Delaware Limited Liability
Company Law, as amended from time to time (the “Act”), and there has been filed
a Certificate of Formation of the Company (the “Certificate of Formation”) with
the office of the Secretary of State of the State of Delaware; and

 

WHEREAS, the Member entered into that certain Limited Liability Company
Agreement for the Company dated November 24, 2015 (the “Operating Agreement”);
and

 

WHEREAS, the Member now desires to amend the Operating Agreement as follows:

 

AMENDMENT:

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this First Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Member hereby agrees as
follows:

 

1.           Paragraph 3(i) of the Operating Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(i)to acquire, own, develop, improve, hold, sell, lease, transfer, exchange,
assign, dispose of, operate, manage, finance or otherwise deal with that certain
real property situated in Charlotte, North Carolina and more particularly
described on Exhibit A annexed hereto and made a part hereof, together with all
buildings and improvements thereon and all personal property located thereat or
used in connection therewith; and”

 

2.           Section 6 of the Operating Agreement is hereby deleted in its
entirety and replaced with the following:

 

“6.“Capital Accounts. An account shall be established in the Company's books for
the Member (and any transferee admitted as a Member pursuant hereto) in
accordance with the principles of Treasury Regulation Section
1.704-1(b)(2)(iv).”

 

 

 

 

3.           Section 16 of the Operating Agreement is hereby deleted in its
entirety and replaced with the following:

 

“16.Management. The business and affairs of the Company shall be conducted
solely and exclusively by the Member, as provided herein. The Member shall have
all rights and powers on behalf and in the name of the Company to perform all
acts necessary and desirable to the objects and purposes of the Company. All
determinations, decisions and actions made or taken by the Member (or its
designee(s)) shall be conclusive and binding upon the Company. Neil Brown, James
Babb, Jordan Ruddy and Michael Konig are each hereby appointed as an authorized
signatory of the Company and shall each have the authority, acting alone, to
execute on behalf of the Company such agreements, contracts, instruments and
other documents as the Member shall from time to time approve, such approval to
be conclusively evidenced by the execution and delivery thereof by any of the
foregoing designated authorized signatories. Third parties may conclusively rely
upon the acts of Neil Brown, James Babb, Jordan Ruddy and/or Michael Konig as
evidence of the authority of such persons for all purposes in respect of their
dealings with the Company.”

 

4.          Exhibit A to the Operating Agreement is hereby deleted in its
entirety and replaced with Exhibit A attached to this First Amendment.

 

5.          This First Amendment shall be deemed to amend the Operating
Agreement and to the extent of any conflict therewith, supersedes the provisions
thereof. All remaining terms and conditions of the Operating Agreement not
modified by this First Amendment shall remain in full force and effect, and the
Member hereby ratifies and confirms the Operating Agreement, as hereby amended,
in all respects.

 

6.          Any signature may be executed by facsimile which shall be deemed an
original.

 

7.          The laws of the State of Delaware shall govern the validity of this
First Amendment and the construction and interpretation of its terms.

 

[The remainder of this page is left intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the Member has executed this First Amendment the day and
year written above.

 

  MEMBER:       BR ArchCo Morehead JV, LLC,   a Delaware limited liability
company           By: /s/ Michael L. Konig       Name:  Michael L. Konig      
Title:    Authorized Signatory  

 

 

 

 

EXHIBIT A

 

Description of the Land

 

Lying and being in Mecklenburg County, North Carolina, and more particularly
described as follows:

 

PARCEL 1

 

BEGINNING at a point located at the intersection of the southern margin of the
right-of-way of West Morehead Street and the eastern margin of the right-of-way
of South Summit Avenue, thence from said Beginning point and with the eastern
margin of the right-of-way of South Summit Avenue S. 11-45 W. 220.0 ft. to an
iron located beneath the pavement in the northern margin of the Piedmont and
Northern Railroad right-of-way; thence with said right-of-way in two courses and
distances as follows: (1) S. 78-15 E. 83.45 ft. to a point; (2) with the arc of
a circular curve to the left having a radius of 465.84 ft., a chord bearing and
distance of N. 85-54-16 E. 254.39 feet and an arc distance of 257.66 ft. to an
iron located beneath the pavement in the western margin of a paved 20 ft. alley
way; thence with the western margin of said alley way N. 03-10-25 W. 195.17 ft.
to an iron pipe located in the southern margin of the right-of-way of West
Morehead Street; thence with said margin of West Morehead Street and with the
arc of a circular curve to the right having a radius of 1263.11 ft., a chord
bearing and distance of N. 85-56-55 W. 280.50 ft. and an arc distance of 281.08
ft. to the point and place of BEGINNING; containing 1.5544 acres; as shown on a
survey by R. B. Pharr & Associates, P.A., dated October 4, 1999, and being Lot 1
in Block D of Wesley Heights as shown on a map recorded in Map Book 3 at Page
540 in the Office of the Register of Deeds for Mecklenburg County, North
Carolina.

 

Said property having been previously conveyed to Grantor by Trustee’s Deed dated
February 7, 2013, from William C. Parise, Substitute Trustee, recorded February
11, 2013, in Book 28056, Page 971, Instrument #2013020812.

 

PARCEL 2

 

BEGINNING at an iron stake in the easterly margin of South Summit Avenue and the
southerly margin of the P. and N. right of way, said point of beginning being S.
11-45 W. 245 feet from the southerly margin of West Morehead Street, thence,
along the easterly margin of South Summit Avenue S. 11-45 W., 145 feet to a
point in the northerly margin of Bryant Street; thence, along the northerly
margin of Bryant Street, S. 78-15 E. 84.69 feet, to an iron stake and a point of
curve; thence, with the arc of a circular curve to the left of radius of 1146.28
feet, a distance of 333.11 feet, to an iron stake in the northerly margin of
Bryant Street and the westerly margin of a twenty foot alley; thence, with the
westerly line of said alley N. 12-57 W. 183.51 feet to a point in the westerly
margin of said alley and southerly margin of P. and N. right of way; thence,
along the southerly margin of said right of way and with the arc of a circular
curve to the right of radius 490.84 feet, a distance of 247.64 feet, to a point
on curve on said right of way; thence, along the southerly margin of P. and N.
right of way N. 78-15 W., 101.59 feet to the point of BEGINNING, said lot being
designated as Lot 2, Block D, Wesley Heights, as shown in Map Book 3, Page 540,
of the Mecklenburg County Public Registry, North Carolina.

 

 

 

 

Said property having been previously conveyed to Grantor by Trustee’s Deed dated
February 7, 2013, from William C. Parise, Substitute Trustee, recorded February
11, 2013, in Book 28056, Page 975, Instrument #2013020813.

 

PARCEL 3

 

BEGINNING at a #4 rebar located on the northern margin of Bryant Street at the
southeast corner of the property of Southern Apartment Group-49, LLC (Deed Book
28056, Page 975); thence N. 12-57-00 W. 183.51’ to a #4 rebar; thence along a
curve to the right, with a radius of 490.84', an arc of 10.07’, and bearing and
chord of S 70-09-42 W. 10.07’, to a computed point; thence S. 12-57-00 E.
186.09’ to a computed point, located on the northern margin of Bryant Street;
thence with the northern margin of Bryant Street, along a curve to the left,
with a radius of 1146.28’, an arc of 10.09’, and bearing and chord of S.
84-50-51 W. 10.09’ to the point and place of BEGINNING, containing 0.042 acres,
more or less.

 

Said property having been previously conveyed to Grantor by North Carolina
Non-Warranty Deed dated March __, 2014, from Larry D. Watts, and wife, Nancy G.
Watts, recorded April 9, 2014, in Book 29101, Page 781, Instrument #2014037191.

 

PARCEL 4

 

BEGINNING at a nail in the Eastern margin of S. Summit Avenue, said point being
located S. 11-45-00 W. 220.00’ from a nail in the sidewalk located at the
intersection of the Eastern margin of S. Summit Avenue and the Southern margin
of West Morehead Street; thence running with Lot #1, Block D, Map Book 3, Page
540 (Mecklenburg County Registry) S. 78-15-00 E. 83.45’ to a point; thence
continuing with Lot #1, along a curve to the left having a radius of 465.84’, an
arc length of 257.66’, a chord of 254.39’ and bearing of N. 85-52-47 E. to an
old iron pipe; thence S. 06-46-31 E. 26.14’ to a #4 rebar located at the
northeasternmost corner of Lot #2-A, Map Book 3, Page 540; thence with the
Northern boundary line of said Lot #2-A, along a curve to the right having a
radius of 490.84’, an arc length of 247.63’, a chord of 245.01’ and a bearing of
S. 85-12-08 W. to a point; thence continuing with Lot #2-A, N. 78-15-00 W.
101.59’ to a nail along the Eastern margin of S. Summit Avenue; thence with the
margin of S. Summit Avenue, N. 11-45-00 E. 25.00’ to the point and place of
BEGINNING, containing 0.201 acres, more or less, as shown on a survey by Robert
J. Dedmon dated February 6, 2013.

 

Said property having been previously conveyed to Grantor by North Carolina
Non-Warranty Deed dated December 19, 2013, from E.C. Griffith Company fka The
Charlotte Investment Company, recorded December 26, 2013, in Book 28916, Page
393, Instrument #2013192954.

 

TOGETHER WITH an easement for egress, ingress and regress from the alley
described in instrument recorded in Book 11924, Page 614, Mecklenburg County
Public Registry.

 

 

 

 

ALL FOUR PARCELS BEING MORE PARTICULARLY DESCRIBED BY ALTA/ACSM Land Title
Survey entitled “Southern Apartment Group-49, LLC 1309 & 1311 W. Morehead St
–Charlotte, NC”, dated June 30, 2015, prepared by Robert J. Dedmon, PLS as
Dedmon Surveys Job No. X12WESTALTA2 as follows:

 

BEGINNING at a nail in the sidewalk at the Northeast margin of Bryant Street and
South Summit Avenue, said beginning point being located S 78-46-00 E, 50.22'
from a nail in the sidewalk located at the Northwest margin of Bryant Street and
South Summit Avenue; thence from said beginning point, with the Eastern margin
of S Summit Ave, N 11-45-00 E 390.00' to a nail in the sidewalk, Southeast
margin of S Summit Ave and West Morehead Street; thence with the Southern margin
of W Morehead St, along a curve to the left, with a radius of 1263.11', an arc
of 281.08', and a bearing & chord of S 86-02-44 E, 280.50' to a 3/4" pipe;
thence leaving said margin of W Morehead St, and running with an old alleyway S
03-10-25 E 195.06' to an old iron; thence S 06-46-31 E 26.14' to a #4 rebar,
corner of abandoned alleyway; thence with abandoned alleyway, along a curve to
the left, with a radius of 490.84', an arc of 10.07', and bearing and chord of S
70-09-42 W, 10.07', to a #4 rebar; thence S 12-57-00 E 186.09' to a #4 rebar,
located on the Northern margin of Bryant St; thence with the Northern margin of
Bryant St, along a curve to the right, with a radius of 1146.28', an arc of
10.09', and bearing and chord of S 84-50-51 W, 331.94' to a #4 rebar; thence
along a curve to the right, with a radius of 1146.28', an arc of 333.11', and
bearing and chord of N 86-34-31 W, 331.94' to a nail; thence N 78-15-00 W,
84.69' to the point and place of BEGINNING, containing 3.158 acres, more or
less.

 



 

 